 


109 HRES 628 IH: Congratulating Bruce Springsteen of New Jersey on the 30th anniversary of his masterpiece record album 
U.S. House of Representatives
2005-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 628 
IN THE HOUSE OF REPRESENTATIVES 
 
December 16, 2005 
Mr. Pallone (for himself, Mr. Pascrell, Mr. Ferguson, Mr. Rothman, Mr. Menendez, and Mr. Holt) submitted the following resolution; which was referred to the Committee on Education and the Workforce
 
RESOLUTION 
Congratulating Bruce Springsteen of New Jersey on the 30th anniversary of his masterpiece record album Born to Run, and commending him on a career that has touched the lives of millions of Americans. 

Whereas Bruce Springsteen is a native of New Jersey whose music has given voice to the hopes and dreams of the American people;
Whereas Mr. Springsteen honed his talent playing in venues along the Jersey Shore; 
Whereas Mr. Springsteen achieved widespread and well-deserved recognition 30 years ago with the release of his 1975 classic rock album, Born to Run; 
Whereas Mr. Springsteen tells his stories in the language of his native State and the Nation; and 
Whereas while the appeal of Bruce Springsteen extends far beyond the Garden State, he still holds a special place in the hearts of New Jerseyans: Now, therefore, be it  
 
That the House of Representatives congratulates Bruce Springsteen of New Jersey on the 30th anniversary of his masterpiece record album, Born to Run, and commends him on a career that has touched the lives of millions of Americans. 
 
